    Case 7:20-mj-01895 Document 16 Filed on 09/21/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                             ENTERED
                           MCALLEN DIVISION                               September 21, 2020
                                                                           David J. Bradley, Clerk




United States of America                   §
                                           §
versus                                     §               Case No. 7:20−mj−01895
                                           §
Alfredo Gonzalez                           §



                 ORDER OF TEMPORARY DETENTION
          PENDING HEARING PURSUANT TO BAIL REFORM ACT

       Upon motion of the GOVERNMENT, it is ORDERED that a detention hearing is
set for September 24, 2020 at 03:00 PM before United States Magistrate Judge Peter E
Ormsby at 1701 W. Bus. Hwy. 83, McAllen, Texas 78501. Pending this hearing, the
defendant shall be held in custody by the United States Marshal and produced for this
hearing.




Date of order: September 21, 2020
